Citation Nr: 1123955	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  12-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for the residuals of hepatitis B and C.


(The issues of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $20,818.00 (US dollars) is discussed in a separate action issued by the Board.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That action denied the Veteran's request for service connection for COPD and the residuals of hepatitis B and C.  

The Veteran has filed a notice of disagreement concerning the issues noted on the front cover of this action.  The notice of disagreement was submitted in March 2010.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue(s) should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a statement of the case with respect to these issues, and the remand action below addresses this item.

The Veteran has claimed, in March 2010, that he now suffers from a psychiatric disorder, to include anxiety and depression.  A review of the claims folder indicates that this claim has not been processed by the RO.  Thus, this matter is referred back to the RO for appropriate action and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As reported above, the Veteran has expressed disagreement with the RO's denial of service connection for COPD and for the residuals of hepatitis B and C.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the action:

The AMC/RO should issue a statement of the case as to the issues of entitlement to service connection for COPD and entitlement to service connection for the residuals of hepatitis B and C.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the Veteran and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of these issues.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


